Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 and 12-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected method claims and species claim , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2020.
Applicant's election with traverse of restriction in the reply filed on November 10, 2020 is acknowledged.  The traversal is on the ground(s) that the claims represent a single invention with interrelated aspects.  This is not found persuasive because the sorbent of claim 1 need not be used in the exact claimed method of claim 12 because the sorbent can be used in an entirely different method. Further, the prior art Chung teaches the composite of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 and 28-30 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Chung et al. (US 2015/0258501).
Chung teaches a lithium extraction composite (0002) that has a nanofiber membrane for adsorption of lithium. The lithium extraction composite with a porous support (0231) and particles of a lithium-selective sorbent material coated on at least one surface of the support (0027, 0028, 0032, 0041). The support has a planar membrane, fiber, or tubular shape (0231). 

Regarding claim 8, Chung teaches lithium-selective sorbent material with a spinel-type lithium nickel cobalt manganese oxides, lithium nickel cobalt aluminum oxides, lithium manganese oxides (0027). 
Regarding claim 28, Chung teaches a lithium recovery apparatus that may have a peristaltic pump (0019; 0092). Text example 2, 4 teaches a pump where the composite will be in fluid communication (105; 205). 
Regarding claim 29, Chung teaches a fluid path for the aqueous source (Figure 1 – 120, 140, 150). 
Regarding claim 30, Chung teaches two pumps between the membrane and release tank and a pump between the membrane and recovery tank (0019; Figure). The recovery tank can be the stripping tank and these units will be in fluid communication and use the claimed lithium extraction membrane of Chung (0092; 0104; 0105; 0205). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5- 6,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0258501) as above, further in view of Simbol (US 20140102946). 
Chung does not disclose an inorganic composition. 

In claim 6, Simbol teaches the metal oxide support (0028). 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2015/0258501) as above, further in view of Bhave et al. (US 20170298475). 
Chung does not teach the claimed structure comprising LiX and M(OH)z units. Bhave teaches a lithium extraction composite (0008) where the lithium-selective sorbent material is a framework structure with the claimed units and X is an anionic species with halide, nitrate, sulfate, carbonate, and bicarbonate. M is an oxophilic transition metal atom or oxophilic main group metal atom selected from aluminum, gallium, indium, silicon, germanium, and tin while z is 2, 3, of 4 (0009; 00051). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the disclosed material of Bhave with the structure of Chung because using these sorbents can enhance lithium recoveyr (0010). 
Regarding claim 10, Bhave teaches an anionic species where X is a halide. 
Regarding claim 11, Bhave teaches a formula as claimed where X is an anionic species such as halide, nitrate, sulfate, carbonate, and bicarbonate (0010-0011; 0016). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S SWAIN/Primary Examiner, Art Unit 1732